Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as June 16, 2017, the date of the earliest priority application (PCT international application number PCT/JP2017/022406).
The claims filed December 23, 2020 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of January 27, 2021.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 5, 7, & 8
3-5, 7, & 8
Cancelled:
3
none
Withdrawn:
none
none

none
none

Claims 1, 2, and 4-8 are currently pending.
No claims have been withdrawn.
Claim 3 has been cancelled.
Claims 1, 2, and 4-8 are currently outstanding and subject to examination.
This is a final action and is the second action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Filed Application is Official Record
Applicant makes reference to the published application for the present application. The published application is not the record copy of the application for purposes of examination. Published patent applications generally do not maintain the paragraph numbering present in an application as filed. References regarding the specification should only be made to the official record as that will be the record taken up on appeal (if any) or used by others requiring the official record for forensic analysis or otherwise. No reference should be made to the published application for purposes of substantiating the disclosure made by the originally-filed and/or amended specification barring unforeseen circumstances. It is confusing and introduces the risk of discrepancies between different versions of the same document. Applicant’s cooperation on this matter is appreciated.
¶¶ 45, 54, and 58 of the published application correspond to ¶¶ 21, 30, and 34, 
In the future, only references to the record copy will be considered. Applicant’s use of the publication will be ignored and may cripple any arguments that rely thereon.
There is one record for the prosecution of applications in the United States and that record is the official file kept by the USPTO of the prosecution correspondence. Collateral publications are not a part of that file.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was 

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0011100 of Shiraishi (Shiraishi, cited by Applicant).
WITH RESPECT TO CLAIM 1, Shiraishi discloses an optical connector module (Figs. 2-15B) comprising:
an optical transmission line (¶ 43 et seq., optical waveguide 10) comprising a core (core 11) and a cladding (clad 12) layered on a substrate (Fig. 3, composing the connector main body 20 with rubber boot 18, Figs. 7A/B);
an optical connector (connector main body 20) comprising a first side surface (contact face 31) facing an end face of said optical transmission line (per Fig. 3) and an end face of said substrate (vertical portion of rubber boot 18),
wherein the optical connector is configured to couple optically to said optical transmission line (¶ 54, "signal light is collected by the microlens 24 so as to enter into the core 11"); and
a refractive index matching material (transparent member 15/15a/15b, ¶ 51, "In this case as well, the refractive indexes of the transparent member 15b and 
Shiraishi as set forth above does not disclose:
wherein said first lens portion is formed as a concave shape at said first side surface, and
wherein said refractive index matching material fills said concave shape at said first side surface
Shibuya discloses an optical receptacle and optical module including the same that includes (Figs. 1A/B, 2):
wherein said first lens portion (first face 21a) is formed as a concave shape at said first side surface (per Fig. 1B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an extended lens system (Shibuya 
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical connector system) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
wherein said refractive index matching material fills said concave shape at said first side surface
as the transparent member 15/15a/15b of Shiraishi would by needs fill the empty space between the fiber and the lens. Otherwise, there would be no index matching.
WITH RESPECT TO CLAIM 2, Shiraishi in view of Shibuya as set forth above discloses the optical connector module of claim 1, including one wherein
said optical connector comprises a second side surface on an opposite side from said first side surface in a propagation direction of light (Shiraishi, Fig. 3, microlens 24); and
wherein a second lens portion that is curved is provided on said second side surface (per Fig. 3).
WITH RESPECT TO CLAIM 4, Shiraishi in view of Shibuya as set forth above discloses the optical connector module of claim 2, including one wherein
said matching material fixes said optical connector and said optical transmission line.
Per the rejections above and Figs. 3-5 of Shiraishi.
WITH RESPECT TO CLAIM 5, Shiraishi in view of Shibuya as set forth above discloses the optical connector module of claim 2, including one wherein
said refractive index matching material (15) adheres closely to said first lens portion, said end face of said optical transmission line, and said end face of said substrate.
The components are seen to be closely associated and so to provide close adherence.
WITH RESPECT TO CLAIM 6, Shiraishi in view of Shibuya as set forth above discloses the optical connector module of claim 5, including one wherein
said refractive index matching material fixes said optical connector and said optical transmission line.
Shiraishi, ¶ 61, "…the optical waveguide 10 is inserted thoroughly into the connector main body 20, the transparent member 15 is pressed against the bottom 22 of the slit 21 for an optical waveguide to configure the contact face 31 with the connector main body 20. In this state, heat or ultraviolet rays (UV) is irradiated to cure the adherent and thus the optical waveguide 10 is fixed to the connector main body 20."

Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Shiraishi in view of Shibuya as set forth above and further in view of U.S. Patent Application Publication No. 2009/0169155 of Lin et al. (Lin).
WITH RESPECT TO CLAIM 7, Shiraishi in view of Shibuya as set forth above discloses the optical connector module of claim 1, but not one wherein
said end face of said optical transmission line is a curved surface projecting towards said optical connector side.
Lin discloses an optical intermediary component and optical daughter card module that includes (Fig. 3B):
an end face (light emitting surface 232b) of said optical transmission line (intermediary component 230) is a curved surface projecting towards said optical connector side (per Fig. 3B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a curved end face projecting towards the connector along the lines of Lin in a system according to Shiraishi in view of Shibuya as set forth above in order to provide light guidance. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical connector module) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).

an end face of said optical transmission line is a curved surface projecting towards said optical connector side.
WITH RESPECT TO CLAIM 8, Shiraishi in view of Shibuya as set forth above discloses the optical connector module of claim 1, but not one wherein
an end face of said core is a curved surface projecting farther towards said optical connector side than an end face of said cladding.
Lin discloses an optical intermediary component and optical daughter card module that includes (Fig. 3B):
said end face (light emitting surface 232b, ¶ 32) of said core (inner core 234) is a curved surface projecting farther towards said optical connector side than an end face of said cladding (outer core 236).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a curved surface structure projecting towards the connector along the lines of Lin in a system according to Shiraishi in view of Shibuya as set forth above in order to provide light guidance. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical connector module) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court 
Further, the combination would then provide:
said end face of said core is a curved surface projecting farther towards said optical connector side than an end face of said cladding.

Response to Arguments
Applicant’s arguments filed December 23, 2020 with respect to the outstanding claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection as different art is now applied to the rejected claims in light of Applicant’s amendment(s).
Shibuya is seen to provide those elements argued as missing by Applicant.

Conclusion
Applicant’s publication US 20200103596 A1 of April 2, 2020 was previously cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to lens systems in optical connectors and the like.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
March 8, 2021